July 5, 1922. The opinion of the Court was delivered by
Appeal from an order striking out a part of defendant's answer. The plaintiff sued the defendant for damages on account of the alleged breach of a contract of sale whereby the defendant agreed to sell and deliver to the plaintiff a certain quantity of yarn at a certain price, deliverable as soon as possible, dated May 12, 1919.
The defendant's answer contained allegations of certain contracts between the parties prior to the contract sued upon, which the answer showed were merged in the contract of May 12, 1919, upon which suit was brought, and *Page 211 
voluntarily abandoned by the defendant. The defendant does not set up any damages resulting from such contracts, as a counterclaim, and the allegations relating to them are irrelevant to the issues in the case based upon the admitted contract.
The Circuit Judge was right in striking out the objectionable allegations of the answer, and it is accordingly affirmed.